 Case 2:19-cv-06518-MWF-AGR Document 23 Filed 09/17/20 Page 1 of 2 Page ID #:1625



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      JOSE ALBERTO HURTADO,                 )     NO. CV 19-6518-MWF (AGR)
12                                          )
                Petitioner,                 )
13                                          )     ORDER ACCEPTING FINDINGS
                       v.                   )     AND RECOMMENDATION OF
14                                          )     MAGISTRATE JUDGE
      STU SHERMAN, Warden,                  )
15                                          )
                Respondent.                 )
16                                          )
                                            )
17                                          )

18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de

20   novo, including the magistrate judge’s Report and Recommendation. No

21   objections to the Report have been filed. The Court accepts the findings and

22   recommendation of the Magistrate Judge.

23         IT THEREFORE IS ORDERED that

24         (1) Respondent’s motion to dismiss Ground One is GRANTED;

25         (2) Respondent’s motion to dismiss Ground Two as untimely is GRANTED;

26   and

27   ///

28   ///
 Case 2:19-cv-06518-MWF-AGR Document 23 Filed 09/17/20 Page 2 of 2 Page ID #:1626



 1         3) Judgment be entered denying the Petition for Writ of Habeas Corpus
 2   and dismissing this action with prejudice.
 3
 4   DATED: September 17, 2020
                                                  MICHAEL W. FITZGERALD
 5                                                United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
